Citation Nr: 1641337	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to July 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously considered and remanded this case in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against finding that current symptoms are associated with the head trauma in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2009, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's claim in October 2012 and July 2014 and medical opinions in August 2015 and January 2016.  There is no assertion or indication that the examinations and opinions are inadequate.  To the contrary, the examiners addressed the relevant evidence and provided rationale for conclusions.  Following the remand directives, the AOJ associated the 2004 and 2006 diagnostic reports with the claims file and obtained a new medical opinion on TBI.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose or determine the cause of complex neurological diseases as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

After a review of the record, the Board finds that the criteria for service connection for residuals of TBI have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current neurologic abnormalities.  The July 2014 examiner recorded mild impairment of memory, attention, concentration, or executive functions and mildly impaired judgment.  The Veteran has reported dizziness, balance, and memory problems.  

Next, the evidence shows that the Veteran experienced a head injury in service.  Service treatment records from September 1955 note that he had a mild concussion and a perforated ear drum when firing a gun.  The Veteran consistently reported this incident and the resulting concussion.  Therefore, the Board finds that the Veteran had a head injury in service. 

However, the weight of the evidence is against finding that this in-service head injury lead to any residual disabilities.  The Veteran's service separation examination revealed no neurologic problems in July 1956.  April 1993 treatment notes complaints of dizziness and vertigo since a cold four weeks prior; a neurologic examination showed no abnormalities at that time.  A report of an MRI of the brain from April 2004 notes mild atrophy, a likely finding of small vessel disease or demyelination in subcortical white matter, and no evidence of acute infarct.  Similarly, August 2005 and September 2006 MRI reports show mild cerebellar and cerebral atrophy and findings, which the reporting providers associated with mild ischemic changes from small vessel disease.  A VA examiner in August 2005 reviewed the MRI report and noted that there did not appear to be any significant evidence of head injury.  

A brain CT in March 2008 revealed no acute abnormality, severe diffuse atrophy, and ventriculomegaly as a result of chronic small vessel white matter changes.  A January 2009 treatment record notes a cerebral mass on the back of the Veteran's brain, as well as frontal atrophy.  June 2009 and May 2011 MRI and CT reports show the finding of an old infarction involving the right side of the cerebellum.  In May 2012, Dr. CA, a private provider, considered a March 2009 CT, found that the large defect in the right cerebellum was more consistent with an old traumatic injury, and diagnosed TBI of the cerebellum that occurred in 1955.  In contrast, a provider in January 2013 wrote that the Veteran's current difficulties were not likely due to his mild concussion suffered in service and more likely related to his CVAs (cerebrovascular accident) and TIAs (transient ischemic attack) in addition to his mood difficulties.  

In an October 2013 letter, Dr. JFF wrote that the Veteran had dementia probably due to the TBI from service, as well as the natural aging process.   The July 2014 examiner found that the Veteran had a TBI in 1955 but that his current cerebellar abnormality is more likely due to stroke rather than TBI because CT scans and MRIs in 1992, 1993, 2004, and 2006 did not show any abnormality.  The August 2015 examiner wrote that a review of several brain images from a time when the Veteran was in his 70s revealed age-related changes unlikely to have been the result of any head trauma sustained in 1955.  The examiner explained that chronic vascular disease is noted with age-related atrophy and the CT of the Veteran's brain completed in March 2009 reveals an infarct/stroke of the brain most likely related to cerebral vascular disease.  In January 2016, the examiner added that there was no evidence the Veteran's reported dizziness/balance problems or his taste and smell issues are directly related to the injury in 1955.  The likely cause of said changes is more likely than not age-related based on the available diagnostic studies.  See January 2016 opinion.  

In a March 1982 statement, the Veteran's friend wrote that the Veteran did not wear hats for years because they caused headaches.  The probative value of this statement is unclear, as the Veteran has not reported headaches as a symptom of TBI.  During a July 2003 examination, the Veteran reported a history of dizziness.  A January 2012 treatment note records the Veteran's report of having memory and balance problems starting in the 1970s.  In an October 2012 statement and the July 2014 examination, the Veteran reported balance problems since the 1955 injury.  He also reported memory problems beginning in 2001.  See July 2014 examination.    

Although the Veteran reported problems with dizziness and balance since service, the statements are somewhat inconsistent and outweighed by the diagnostic studies in the intervening years that did not show residuals of TBI.  Dr. JFF's letter does not suggest that he reviewed the Veteran's the prior brain diagnostic studies in arriving at his conclusions.  Dr. CA's opinion also does not indicate that she reviewed older medical records.  These diagnostic studies are particularly pertinent because they showed no trauma-related abnormality.  See January 2013 treatment, 2015/16 VA opinion.  As such, Dr. JFF's and Dr. CA's opinions are less probative because they did not consider all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board requested an addendum opinion after the 2014 examination because the 2014 examiner did not discuss a 2005 diagnostic study.  Nevertheless, the Board finds the 2014 opinion probative because the 2005 report is consistent with the opinion.  The 2005 report shows findings were "probably due to mild ischemic changes from small vessel disease," which is consistent with the finding of age-related cerebral vascular problems.  The January 2013, July 2014, and 2015/16 VA opinions, supported by the medical records and diagnostic studies, outweigh the Veteran's reports and Dr. JFF's and Dr. CA's opinions.  

The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence is against finding current residual disability related to the in-service head injury.  See 38 C.F.R. § 3.102.  Service connection for residuals of TBI cannot be established.  See 38 C.F.R. § 3.303.     

ORDER

Service connection for residuals of TBI is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


